PER CURIAM.
Application for writ of habeas corpus, filed herein pro se by-Frank Knight, an inmate of the Montana State Prison.
Prior to receipt of this application, Knight wrote a letter to this court stating that he was desirous of appealing his conviction and that he had been advised that his counsel was ill and could not continue as his attorney; that he had written to the judge who presided at his trial and requested the appointment of an attorney to represent him upon his appeal but that such request had not been granted. Pursuant to this letter the Chief Justice of this court contacted the district judge and was advised that Knight’s counsel had recovered his health and that he would immediately contact him and see if he would proceed with the appeal, further advising that the appeal had been taken, the bill of exceptions was prepared, and that he would prefer that Knight’s counsel proceed with the appeal rather than appoint a new attorney who would be unfamiliar with the trial. This advice was transmitted to Knight by letter of September 6, 1963.
On September 10, Knight’s counsel called at the chambers of this court and advised that he was sufficiently recovered to continue with the appeal and was doing so and that the matter would progress as rapidly as possible.
On September 11, Knight’s petition was filed herein, and contains various allegations with respect to his trial and conviction, all of which will in due course come before this court upon his appeal.
Where defendants in criminal cases are represented by counsel, as here, this court will not entertain applications filed pro se. Such applications should be submitted through counsel.
For these reasons the writ is denied and the proceeding dismissed.